—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Patterson, J.), dated November 20, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants made a prima facie showing that they did not depart from accepted medical standards in administering an influenza vaccine to the plaintiff Sylvia Barich and that the injection did not cause her injuries (see, Alicea v Tuerk, 271 AD2d 557; Crisci v Rastogi, 266 AD2d 335). The conclusory allegations of the plaintiffs’ medical expert were unsupported by any competent evidence in the record and was insufficient to raise a triable issue of fact (see, Rodney v North Shore Univ. Hosp., 286 AD2d 382; Fhima v Maimonides Med. Ctr., 269 AD2d 559; James v Crystal, 267 AD2d 429). Santucci, J. P., Florio, H. Miller and Townes, JJ., concur.